Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims/Amendments
This Office Action correspondence is in response to Applicant’s amendments filed 02 Dec 2021.
Claims 1, 3, 4, 7, 9, 11, 12, 15, 16 are pending. Claims 1, 3 4, 7, 9, 11 are amended. Claims 2, 5, 6, 8, 10, 13, 14 are cancelled. Claim 16 is new.
U.S.C. 112(b) rejection of claim 4 and 14 are withdrawn in light of claim amendments.
Specification
The disclosure is objected to because of Specification paragraph [0013] appears to disclose an opposite and contrary operation than what is disclosed in paragraph [00112]-[0015] with regards to the etch rate and the varying of the capacitance of the first capacitor 261 and second capacitor 271.  
Further clarification or correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 12, limitation “wherein at least one of impedances of a center zone and an edge zone of the lower electrode is adjusted as the at least one of the capacitances of the first variable capacitor and the second variable capacitor is adjusted by the controller” is unclear and confusing if “a center zone and an edge zone” are the same or different than “a first zone” and “second zone” claimed in independent claim 11, on which claim 12 depends.
For the purpose of examination, the above discussed limitation shall be interpreted as “wherein at least one of impedances of the first zone corresponding with a center zone and the second zone corresponding with an edge zone of the lower electrode is adjusted as the at least one of the capacitances of the first variable capacitor and the second variable capacitor is adjusted by the controller” in light of Fig. 5 and paragraph [00108]-[00111].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7, 9, 11, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa (US 2008/0236492 A1).
Regarding independent claims claim 1 and 7, Yamazawa teaches a substrate processing apparatus (plasma processing apparatus, Fig. 9, paragraph [0096]-[00101]) comprising:
 a housing (comprising chamber 10, Fig. 9, paragraph [0096]);
 a shower head unit (comprising showerhead 72, Fig. 9, paragraph [0056]) installed on an upper side inside the housing (comprising 10, Fig. 9) to introduce a process gas for processing a substrate (W, Fig. 9) into the housing (comprising 10, Fig. 9) (paragraph [0056]); and
a support unit (comprising susceptor 12 and electrostatic chuck 38, Fig. 9, paragraph [0048]-[0049]) installed on a lower side inside the housing (comprising 10, Fig. 9), the support unit having an electrostatic chuck (comprising 38, Fig. 9) on which the substrate (W, Fig. 9) is mounted; 
wherein the electrostatic chuck (38, Fig. 9) includes:
a dielectric plate (comprising dielectric member 40, Fig. 9) constituting a body (paragraph [0096]); 
a first heater (comprising inner central heating wire 150, Fig. 9) configured to heat a first zone (i.e. inner or central portion) of the dielectric plate (comprising 40, Fig. 9)(paragraph [0097]); and 
a first capacitor (comprising central impedance adjusting unit 64, Fig. 9  which is disclosed in paragraph [0100] as having the same configuration and effects of the first embodiment shown in Fig. 2 which includes impedance circuit 48 having capacitor 90c, Fig. 2, see paragraph [0062]-[0069] regarding the configuration and operation of the impedance adjusting units 64 and 66 Fig. 2 and 3) connected to the first heater (comprising 150, Fig. 9);
a second heater (comprising outer peripheral heating wire 152, Fig. 9) configured to heat a second zone (i.e. outer peripheral portion) of the dielectric plate (paragraph [0097]);
a second capacitor (comprising peripheral impedance adjustment unit 66, Fig. 9  which is disclosed in paragraph [0100] as having the same configuration and effects of the first embodiment shown in Fig. 2 which includes impedance circuit 56 including capacitor 90E
a controller (comprising 62, Fig. 9, paragraph [0054],[0057],[0062],[0069]) that controls the etch rate (paragraph [0060]-[0061]) for each zone (i.e. central and peripheral) by adjusting a capacitance (i.e. impedance position) of the first capacitor (comprising 90C, Fig. 2, paragraph [0063]) and a capacitance (i.e. impedance position) of the second capacitor (comprising 90E, Fig. 2, paragraph [0065]),
 when the first zone (central portion) of the substrate has an etch rate higher than that of the second zone (peripheral portion) of the substrate (paragraph [0060]), 
the controller (comprising 62, Fig. 9) increases the capacitance (i.e. increasing the current amount of central RF leakage current MIc, paragraph [0069]) of the first capacitor (90C, Fig. 2) or decreases the capacitance (i.e. reducing the current amount of the peripheral RF leakage current MIe, paragraph [0069]) of the second capacitor (90E, Fig. 2) to control the etch rate for each zone (i.e. central and peripheral portion) (paragraph [0069])(Note: one of ordinary skill in the art would appreciate that, per Ohm’s law for alternating current circuits, increasing the capacitance of a capacitor would decrease the impedance and thus increase current through the circuit while decreasing the capacitance of a capacitor would increase the impedance and thus decrease the current through the circuit).
Further regarding claim 7, Yamazawa teaches a substrate (W, Fig. 9) to be etched using plasma (paragraph [0058]) is mounted on the electrostatic chuck (38, Fig. 9), a base (comprising susceptor 12, Fig. 9) installed under the electrostatic chuck (38, Fig. 9) to support the electrostatic chuck (paragraph [0049]); and a ring assembly (comprising focus ring 36, Fig. 9) installed on a side surface of the electrostatic chuck (38, Fig. 9) and allowing plasma to concentrate on the substrate (paragraph [0048]).
Regarding claims 1 and 7, Yamazawa is silent regarding a situation when the second zone (peripheral portion) of the substrate has an etch rate higher than that of the first zone of 
However, Yamazawa further teaches central RF leakage current MIc (Fig. 2) of the first zone (i.e. central portion) is inversely proportional to the impedance of the impedance circuit 48 (Fig. 2 which includes variable capacitor 90c) and teaches that the controller 62 variably controls the impedance position of the variable capacitor 90C  (paragraph [0063]),  that the RF current leakage current MIe (Fig. 2) of the second zone (i.e. peripheral portion) is inversely proportional to the impedance of the impedance circuit 56 (Fig. 2 which includes variable capacitor 90E) and that controller 62 variably controls the impedance position of the variable capacitor 90E (paragraph [0065]). Yamazawa further teaches independently and variably controlling the RF leakage currents MIc and MIe (Fig. 2, paragraph [0069]) to control the amount of RF electron current supplied to the process space S (paragraph [0067]) for uniform substrate processing (paragraph [0061]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller (62, Fig. 9) to decrease the capacitance (i.e. increasing the impedance and thus decreasing current leakage from the central portion) of the first capacitor (90C, Fig. 2) or increase the capacitance (i.e. decrease impedance and thus increasing current leakage from the peripheral portion) of the second capacitor (90E, Fig. 2) when the second zone (peripheral portion) of the substrate has an etch rate higher than that of the first zone (central portion) of the substrate in view of teachings of Yamazawa to enable independently and variably controlling the leakage of RF current using the impedance adjusting units 64 and 66 for uniform substrate processing (paragraph [0061]).
Regarding claims 3 and 9
Regarding claim 4, Yamazawa further teaches a first filter (comprising impedance circuit 48, Fig. 2) comprising the first capacitor (comprising 90C, Fig. 2) and installed between an alternating current (AC) power source (comprising heater power supplies 156 and 154, Fig. 9, paragraph [0098]) and the first heater (comprising 150, Fig. 9) to eliminate a noise signal (i.e. RF current) flowing from the first heater (150, Fig. 9) to the AC power source (comprising 154, Fig. 9); and a second filter (comprising impedance circuit 56, Fig. 2) comprising the second capacitor (90E, Fig. 9) and installed between the AC power source (comprising 154 and 156, Fig. 9) and the second heater (comprising 152, Fig. 9) to eliminate a noise signal (i.e. RF current) flowing from the second heater (comprising 152, Fig. 9) to the AC power source (comprising 156, Fig. 9), and wherein the first capacitor (90C, Fig. 2) and the second capacitor (90E, Fig. 2) are respectively connected to the first heater (150, Fig. 9) and the second heater (152, Fig. 9) through the first filter (48, Fig. 2 and 9) and the second filter (56, Fig. 2 and 9). (Note: impedance adjustment unit 64 and 66, Fig. 9 is disclosed in paragraph [0100] as having the same configuration and effects of the first embodiment shown in Fig. 2 which includes impedance circuit 48 including capacitor 90C and impedance circuit 56 including capacitor 90E, Fig. 2, see paragraph [0062]-[0069] regarding the configuration and operation of the impedance adjusting units 64 and 66 Fig. 2 and 3; additionally, 48 and 56is considered a first filter since it is configured to adjust leakage of current (paragraph [0063],[0065]))
Regarding independent claim 11 Yamazawa teaches a substrate processing apparatus comprising: 
a housing (comprising chamber 10, Fig. 9, paragraph [0096]);
 a shower head unit (comprising showerhead 72, Fig. 9, paragraph [0056]) installed on an upper side inside the housing (comprising 10, Fig. 9) to introduce a process gas for processing a substrate (W, Fig. 9) into the housing (comprising 10, Fig. 9) (paragraph [0056]); and
a support unit (comprising electrostatic chuck 38, Fig. 9, paragraph [0048]-[0049]) installed on a lower side inside the housing (comprising 10, Fig. 9), the support unit having an electrostatic chuck (comprising 38, Fig. 9) on which the substrate (W, Fig. 9) is mounted; 
wherein the electrostatic chuck (38, Fig. 9) includes:
a dielectric plate (comprising dielectric member 40, Fig. 9) constituting a body (paragraph [0096]); 
a first heater (comprising inner central heating wire 150, Fig. 9) configured to heat a first zone (i.e. inner or central portion) of the dielectric plate (comprising 40, Fig. 9)(paragraph [0097]); and 
a second heater (comprising outer peripheral heating wire 152, Fig. 9) configured to heat a second zone (i.e. outer peripheral portion) of the dielectric plate (paragraph [0097]);
a lower electrode (comprising susceptor 12, Fig. 9, paragraph [0046]) to which RF power is applied (paragraph [0047]), and the substrate processing apparatus further comprising: 
a lower power source (comprising RF power supply 28, Fig. 9) applying the RF power to the lower electrode (comprising 12, Fig. 9)(paragraph [0047]);
a first filter (comprising impedance circuit 48, Fig. 2) including a first variable capacitor (comprising 90C, Fig. 2) (note: central impedance adjustment unit 64, Fig. 9 is disclosed in paragraph [0100] as having the same configuration and effects of the first embodiment shown in Fig. 2 which includes impedance circuit 48 including capacitor 90C, Fig. 2, see paragraph [0062]-[0069] regarding the configuration and operation of the impedance adjusting units 64 and 66 Fig. 2 and 3; additionally, 48 is considered a first filter since it is configured to adjust leakage of current (paragraph [0063])); 
a second filter (comprising impedance circuit 56, Fig. 2) including a second variable capacitor (comprising 90E, fig. 2)  (note: peripheral impedance adjustment unit 66, Fig. 9  which is disclosed in paragraph [0100] as having the same configuration and effects of the first embodiment shown in Fig. 2 which includes impedance circuit 56 including capacitor 90E, Fig. 2, see paragraph [0062]-[0069] regarding the configuration and operation of the impedance adjusting units 64 and 66 Fig. 2 and 3; additionally, 56 is considered a second filter since it is configured to adjust leakage of current (paragraph [0065])); 
an alternating current (AC) power source (comprising heater power supplies 156 and 154, Fig. 9, paragraph [0098]) configured to provide a first AC signal to the first heater (comprising 150, Fig. 9) through the first filter (comprising 48, Fig. 9) and to provide a second AC signal to the second heater (comprising 152, Fig. 9) through the second filter (comprising 56, Fig. 9); and 
a controller (comprising 62, Fig. 9, paragraph [0054],[0057],[0062],[0069]) configured to adjust a capacitance (i.e. impedance position) of the first capacitor (comprising 90C, Fig. 2, paragraph [0063]) and a capacitance (i.e. impedance position) of the second capacitor (comprising 90E, Fig. 2, paragraph [0065]),
 wherein when the first zone (central portion) of the substrate has an etch rate higher than that of the second zone (peripheral portion) of the substrate (paragraph [0060]), the controller (comprising 62, Fig. 9) increases the capacitance (i.e. increasing the current amount of central RF leakage current MIc, paragraph [0069]) of the first capacitor (90C, Fig. 2) or decreases the capacitance (i.e. reducing the current amount of the peripheral RF leakage current MIe, paragraph [0069]) of the second capacitor (90E, Fig. 2) to control the etch rate for each zone (i.e. central and peripheral portion) (paragraph [0069])(Note: one of ordinary skill in the art would appreciate that, per Ohm’s law for alternating current circuits, increasing the capacitance of a capacitor 
Yamazawa is silent regarding a situation when the second zone (peripheral portion) of the substrate has an etch rate higher than that of the first zone of the substrate, the controller decreases the capacitance of the first capacitor or increases the capacitance of the second capacitor to control the etch rate for each zone.
However, Yamazawa further teaches central RF leakage current MIc (Fig. 2) of the first zone (i.e. central portion) is inversely proportional to the impedance of the impedance circuit 48 (Fig. 2 which includes variable capacitor 90c) and teaches that the controller 62 variably controls the impedance position of the variable capacitor 90C  (paragraph [0063]), that the RF current leakage current MIe (Fig. 2) of the second zone (i.e. peripheral portion) is inversely proportional to the impedance of the impedance circuit 56 (Fig. 2 which includes variable capacitor 90E) and that controller 62 variably controls the impedance position of the variable capacitor 90E (paragraph [0065]). Yamazawa further teaches independently and variably controlling the RF leakage currents MIc and MIe (Fig. 2, paragraph [0069]) to control the amount of RF electron current supplied to the process space S (paragraph [0067]) for uniform substrate processing (paragraph [0061]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller (62, Fig. 9) to decrease the capacitance (i.e. increasing the impedance and thus decreasing current leakage from the central portion) of the first capacitor (90C, Fig. 2) or increase the capacitance (i.e. decrease impedance and thus increasing current leakage from the peripheral portion) of the second capacitor (90E, Fig. 2) when the second zone (peripheral portion) of the substrate has an etch rate higher than that of the first zone (central portion) of the substrate in view of teachings of Yamazawa to enable 
Regarding claim 12, see claim interpretation above in U.S.C. 112 (b) rejection section, Yamazawa further teaches wherein at least one of impedances of the first zone corresponding with a center zone (central portion) and the second zone corresponding with an edge zone (peripheral portion) of the lower electrode (comprising 12, Fig. 9, [0060]-[0061]) is adjusted as the at least one of the capacitances (i.e. impedance positions) of the first variable capacitor (90C, Fig. 2) and the second variable capacitor (90E, Fig. 2) is adjusted by the controller (62, Fig. 9) (paragraph [0061]-[0063], [0065]-[0069]) (note: one of ordinary skill in the art would appreciate that adjusting the capacitances of the 90C and 90E affects the current leakage from the lower electrode 12 paragraph [0067] thus affecting the impedance (i.e. resistance of flow of current) in the different zones of the lower electrode 12).
Regarding claim 15, Yamazawa further teaches wherein the first filter (comprising 48, Fig. 2 and 9) is installed between the AC power source (comprising 154, Fig. 9) and the first heater (comprising 150, Fig. 9) to eliminate a noise signal (i.e. RF current) flowing from the first heater (150, Fig. 9) to the AC power source (comprising 154, Fig. 9), and the second filter (comprising 56, Fig. 2 and 9) is installed between the AC power source (comprising 156, Fig. 9) and the second heater (comprising 152, Fig. 9) to eliminate a noise signal (i.e. RF cirrent) flowing from the second heater (comprising 152, Fig. 9) to the AC power source (156, Fig. 9)(More specifically, paragraph [0100] disclosed that the impedance adjustment units 64 and 66 including impedance circuits 48 and 56 respectively can be used with the heater arrangement of Fig. 9; as disclosed in para [0063] and [0065] respectively, filter 48 and filter 56 and are configured to control RF current leakage and thus considered to be capable of “eliminate a noise signal”). Note: limitation “to eliminate a noise signal flowing from the first heater to the AC power source” and “to eliminate a noise signal flowing from the second heater to the AC power source” are functional/intended use limitations. Since Yamazawa teaches all of the structural Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa (US 2008/0236492 A1) in view of Lee et al. (KR20170039978A IDS art filed 01 Nov 2021 hereinafter “Lee” and referring to English Machine Translation).
Regarding claim 16, Yamazawa teaches all of the limitations of claim 1 and 4 as applied above including first filter comprising a first capacitor (see claim 4 rejection above) and further teaches a first inductor (comprising 92c, Fig. 2, paragraph [0062]), but does not explicitly teach wherein the first capacitor has a first end connected to ground and a second end connected to the AC power source, and wherein the first inductor has a first end connected to the second end of the first capacitor, and a second end connected to the first heater.
However, Lee teaches a substrate processing apparatus (10, Fig. 1, paragraph [0037]-[0038]) including a first filter (comprising filter 225c, Fig. 1, 2 and 4) comprising a first capacitor (Fig. 4) and a first inductor (Fig. 4) wherein the first capacitor has a first end connected to ground and a second end connected to the AC power source, and wherein the first inductor has a first end connected to the second end of the first capacitor, and a second end connected to the first heater (i.e. the direction of RF shown in Fig. 4). Lee teaches that such a configuration enables both preventing coupling between heater and RF high frequency power 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first filter including a first capacitor and a first inductor wherein the first capacitor has a first end connected to ground and a second end connected to the AC power source, and wherein the first inductor has a first end connected to the second end of the first capacitor, and a second end connected to the first heater (i.e. replace the first filter (Yamazawa: 48, Fig. 9) with the filter shown in Fig. 4 of Lee) in view of teachings of Lee in the apparatus of Lee as a known suitable alternative filter circuit configuration which would enable a simpler circuit configuration for both preventing coupling between heater and RF high frequency power supply while also enable controlling the plasma process using the filter (Lee: paragraph [0063]-[0064]).
Claim 1, 3, 4, 7, 9, 11, 12, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR20170039978A IDS art filed 01 Nov 2021 hereinafter “Lee” and referring to English Machine Translation) in view of Yamazawa (US 2008/0236492 A1).
Regarding claim 1 and 7, Lee teaches a substrate processing apparatus (10, Fig. 1) comprising: 
a housing (comprising chamber 100, Fig. 1, paragraph [0039]); 
a shower head unit (comprising shower head 300, Fig. 1, paragraph [0038]) installed on an upper side inside the housing (10, Fig. 1) to introduce a process gas for processing a substrate into the housing (10, Fig. 1) (as understood from Fig. 1, paragraph [0038]); and 
a support unit (comprising 200, Fig. 1) installed on a lower side inside the housing (10, Fig. 1), the support unit having an electrostatic chuck (210, Fig. 1-3) on which the substrate (W, Fig. 1 and 2) is mounted (paragraph [0041]-[0043]); 
wherein the electrostatic chuck (Fig. 2 and 3) includes: 
a dielectric plate (comprising dielectric plate 220, Fig. 3) constituting a body (paragraph [0043]); 
a first heater (comprising a central heater of plurality of heating units 225, Fig. 3) configured to heat a first zone (i.e. a central region) of the dielectric plate (220, Fig. 3) (paragraph [0062]); and
 a first capacitor  (comprising one of filters 225c connected to a central heater of heating units 225, Fig. 3 having capacitor shown in Fig. 4) connected to the first heater (comprising a central one of plurality of heating units 225, Fig. 3); 
a second heater (comprising a peripheral heater of heating units 225, Fig. 3) configured to heat a second zone (i.e. a peripheral region) of the dielectric plate (220, Fig. 3) (paragraph [0062]);
 a second capacitor (comprising one of filters 225c connected to a peripheral heater of heating units 225, Fig. 3) connected to the second heater (comprising a peripheral one of heating units 225, Fig. 3), and a controller (not shown but disclosed in paragraph [0028] [0057],[0066]) that controls the etch rate (i.e. plasma processing) by adjusting the variable element (i.e. variable capacitor shown in Fig. 4) (paragraph [0064]-[0066]),  
Further regarding claim 7
Regarding claims 1 and 7, Lee does not explicitly teach that the controller controls the etch rate for each zone by adjusting a capacitance of the first capacitor and a capacitance of the second capacitor, wherein when the first zone of the substrate has an etch rate higher than that of the second zone of the substrate, the controller increases the capacitance of the first capacitor or decreases the capacitance of the second capacitor to control the etch rate for each zone, and when the second zone of the substrate has an etch rate higher than that of the first zone of the substrate, the controller decreases the capacitance of the first capacitor or increases the capacitance of the second capacitor to control the etch rate for each zone.
However, Lee teaches the controller adjusting the variable element of the filter (i.e. capacitance of a capacitor) to control the plasma process such as etch uniformity (paragraph [0010]-[0011], [0064]).
Further, Yamazawa teaches a controller (comprising 62, Fig. 9, paragraph [0054],[0057],[0062],[0069]) configured to adjust a capacitance (i.e. impedance position) of the first capacitor (comprising 90C, Fig. 2, paragraph [0063]) and a capacitance (i.e. impedance position) of the second capacitor (comprising 90E, Fig. 2, paragraph [0065]), wherein when the first zone (central portion) of the substrate has an etch rate higher than that of the second zone (peripheral portion) of the substrate (paragraph [0060]), the controller (comprising 62, Fig. 9) increases the capacitance (i.e. increasing the current amount of central RF leakage current MIc, paragraph [0069]) of the first capacitor (90C, Fig. 2) or decreases the capacitance (i.e. reducing the current amount of the peripheral RF leakage current MIe
Additionally, Yamazawa further teaches central RF leakage current MIc (Fig. 2) of the first zone (i.e. central portion) is inversely proportional to the impedance of the impedance circuit 48 (Fig. 2 which includes variable capacitor 90c) and teaches that the controller 62 variably controls the impedance position of the variable capacitor 90C  (paragraph [0063]). Yamazawa also teaches that the RF current leakage current MIe (Fig. 2) of the second zone (i.e. peripheral portion) is inversely proportional to the impedance of the impedance circuit 56 (Fig. 2 which includes variable capacitor 90E) and that controller 62 variably controls the impedance position of the variable capacitor 90E (paragraph [0065]). Yamazawa further teaches independently and variably controlling the RF leakage currents MIc and MIe (Fig. 2, paragraph [0069]) to control the amount of RF electron current supplied to the process space S (paragraph [0067]) for uniform substrate processing (paragraph [0061]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Lee such that the etch rate for each zone is controlled by adjusting a capacitance of the first capacitor (i.e. capacitor associated with filter 225c corresponding with a central region of the electrostatic chuck) and a capacitance of the second capacitor (i.e. capacitor associated with filter 225c corresponding with a peripheral region of the electrostatic chuck), wherein when the first zone (i.e. central region) of the substrate has an etch rate higher than that of the second zone (i.e. a peripheral region) of the substrate, the controller increases the capacitance (i.e. decreases the impedance and thus increase RF current leakage) of the first capacitor or decreases the capacitance (i.e. increases the impedance and thus decreases RF current leakage) of the second capacitor to control the etch rate for each zone, wherein when the second zone (peripheral region) of the substrate has an etch rate higher than that of the first zone (central region) of the substrate the controller decreases the capacitance (i.e. increasing the impedance and thus decreasing current leakage from the central region of the electrostatic chuck) of the first capacitor (Fig. 4) or increase the capacitance (i.e. decrease impedance and thus increasing current leakage from the peripheral 
Regarding claims 3 and 9, Lee further teaches that the first and second capacitors are variable capacitors (as understood from Fig. 4 showing an example of one of the plurality of filters 225c of Fig. 3)(paragraph [0063]-[0064]).
Regarding claim 4, Lee further teaches a first filter (comprising a central one of filters 225c, Fig. 3) comprising the first capacitor (Fig. 4) and installed between an alternating current (AC) power source (comprising 225a, Fig. 1 and 2, paragraph [0047], [0057]) and the first heater to eliminate a noise signal flowing from the first heater (comprising a central one of heating units 225, Fig. 3) to the AC power source (paragraph [0062]) ( i.e. prevent coupling of AC power applied to the heating units 225  and high frequency power provided by power supply 235a, paragraph [0062]-[0063]); and a second filter (comprising a peripheral one of filters 225c, Fig. 3) comprising the second capacitor (Fig. 4) and installed between the AC power source (225a, Fig. 2) and the second heater (comprising a peripheral one of heating units 225, Fig. 3 ) to eliminate a noise signal flowing from the second heater (comprising a peripheral one of 225, Fig. 3) to the AC power source ( i.e. prevent coupling of AC power applied to the heating units 225  and high frequency power provided by power supply 235a, paragraph [0062]-[0063]), and wherein the first capacitor (Fig. 4) and the second capacitor (Fig. 4) are respectively connected to the first heater (a central one of 225, Fig. 3) and the second heater (a peripheral one of 225, Fig. 3) through the first filter (a central one of 225c, Fig. 3) and the second filter (a peripheral one of 225, Fig. 3)(as understood when viewing Fig. 3 and 4 together).
Regarding independent claim 11 Lee teaches a substrate processing apparatus (10, Fig. 1) comprising: 
a housing (comprising chamber 100, Fig. 1, paragraph [0039]); 
a shower head unit (comprising shower head 300, Fig. 1, paragraph [0038]) installed on an upper side inside the housing (10, Fig. 1) to introduce a process gas for processing a substrate into the housing (10, Fig. 1) (as understood from Fig. 1, paragraph [0038]); and 
a support unit (comprising 200, Fig. 1) installed on a lower side inside the housing (10, Fig. 1), the support unit having an electrostatic chuck (210, Fig. 1-3) on which the substrate (W, Fig. 1 and 2) is mounted (paragraph [0041]-[0043]); 
wherein the electrostatic chuck (Fig. 2 and 3) includes: 
a dielectric plate (comprising 220, Fig. 2 and 3) including a first heater (comprising a central one of heating units 225, Fig. 3) configured to heat a first zone (i.e. central region) of the dielectric plate (220, Fig. 2 and 3) and a second heater configured to heat a second zone of the dielectric plate (paragraph [0043],[0060]-[0062]); and
a lower electrode (comprising body 230, Fig. 3) to which RF (i.e. high frequency) power is applied (paragraph [0062]), and
the substrate processing apparatus further comprising:
a lower power source (comprising high frequency power source 235a, Fig. 3) applying the RF power to the lower electrode (comprising 230, Fig. 1 and 3) (paragraph [0062]);
a first filter (comprising a central one of filters 225c corresponding with a central one of heaters 225, Fig. 3, paragraph [0061]-[0062]) including a first variable capacitor (Fig. 4, paragraph [0063]);
a second filter (comprising a peripheral one of filters 225c corresponding with a peripheral one of heaters 225, Fig. 3, paragraph [0061]-[0062]) including a second variable capacitor (Fig. 4, paragraph [0063]);
an alternating current (AC) power source (comprising 225a, Fig. 1 and 2, paragraph [0047], [0057],[0059]) configured to provide a first AC signal to the first 
a controller (not shown) configured to adjust at least one of capacitances of the first variable capacitor and the second variable capacitor (paragraph [0011]-[0014],[0028],[0057],[0064]-[0066]).
Lee does not explicitly teach that when the first zone of the substrate has an etch rate higher than that of the second zone of the substrate, the controller increases the capacitance of the first variable capacitor or decreases the capacitance of the second variable capacitor to control the etch rate for each zone, and when the second zone of the substrate has an etch rate higher than that of the first zone of the substrate, the controller decreases the capacitance of the first variable capacitor or increases the capacitance of the second variable capacitor to control the etch rate for each zone.
However, Lee teaches the controller adjusting the variable element of the filter (i.e. capacitance of a capacitor) to control the plasma process such as etch uniformity (paragraph [0010]-[0011],[0064]).
Further, Yamazawa teaches a controller (comprising 62, Fig. 9, paragraph [0054],[0057],[0062],[0069]) configured to adjust a capacitance (i.e. impedance position) of the first variable capacitor (comprising 90C, Fig. 2, paragraph [0063]) and a capacitance (i.e. impedance position) of the second varable capacitor (comprising 90E, Fig. 2, paragraph [0065]), wherein when the first zone (central portion) of the substrate has an etch rate higher than that of the second zone (peripheral portion) of the substrate (paragraph [0060]), the controller (comprising 62, Fig. 9) increases the capacitance (i.e. increasing the current amount of central RF leakage current MIc, paragraph [0069]) of the first variable capacitor (90C, Fig. 2) e, paragraph [0069]) of the second variable capacitor (90E, Fig. 2) to control the etch rate for each zone (i.e. central and peripheral portion) (paragraph [0069])(Note: one of ordinary skill in the art would appreciate that, per Ohm’s law for alternating current circuits, increasing the capacitance of a capacitor would decrease the impedance and thus increase current through the circuit while decreasing the capacitance of a capacitor would increase the impedance and thus decrease the current through the circuit).
Additionally, Yamazawa further teaches central RF leakage current MIc (Fig. 2) of the first zone (i.e. central portion) is inversely proportional to the impedance of the impedance circuit 48 (Fig. 2 which includes variable capacitor 90c) and teaches that the controller 62 variably controls the impedance position of the variable capacitor 90C  (paragraph [0063]). Yamazawa also teaches that the RF current leakage current MIe (Fig. 2) of the second zone (i.e. peripheral portion) is inversely proportional to the impedance of the impedance circuit 56 (Fig. 2 which includes variable capacitor 90E) and that controller 62 variably controls the impedance position of the variable capacitor 90E (paragraph [0065]). Yamazawa further teaches independently and variably controlling the RF leakage currents MIc and MIe (Fig. 2, paragraph [0069]) to control the amount of RF electron current supplied to the process space S (paragraph [0067]) for uniform substrate processing (paragraph [0061]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Lee such that when the first zone (i.e. central region) of the substrate has an etch rate higher than that of the second zone (i.e. a peripheral region) of the substrate, the controller increases the capacitance (i.e. decreases the impedance and thus increase RF current leakage) of the first capacitor or decreases the capacitance (i.e. increases the impedance and thus decreases RF current leakage) of the second capacitor to control the etch rate for each zone, wherein when the second zone (peripheral region) of the substrate has an etch rate higher than that of the first zone (central region) of the substrate the 
Regarding claim 12, claim interpretation above in U.S.C. 112 (b) rejection section, Lee in view of Yamazawa teaches all of the limitations of claim 11 above and further teaches see wherein at least one of impedances of the first zone corresponding with a center zone (central region) and the second zone corresponding with an edge zone (peripheral region) of the lower electrode (Lee: comprising body 230, Fig. 3, [0060]-[0062]) is adjusted as the at least one of the capacitances of the first variable capacitor (Lee: comprising a capacitor of a central filter 225c, Fig. 3, filter 225c is shown in Fig. 4) and the second variable capacitor (Lee: comprising a capacitor of a peripheral filter 225c, filter 225c is shown in Fig. 4) is adjusted by the controller (Lee: paragraph [0064]-[0066]). (Note: one of ordinary skill in the art would appreciate that adjusting the capacitances of the variable capacitors (of each filter 225c, Fig. 4) affects the current flow/leakage from the lower electrode (see teachings of Yamazawa as applied above in claim 1) thus affecting the impedance (i.e. resistance of flow of current) in the different zones of the lower electrode (Lee: 230, Fig. 3).
Regarding claim 15, Lee further teaches wherein the first filter (comprising a central one of filters 225c, Fig. 3) is installed between the AC power source (225a, Fig. 2; not shown in Fig. 3 but is understood as connected the bottom of filters 225c) and the first heater (comprising a central one of 225, Fig. 3) to eliminate a noise signal flowing from the first heater (comprising a central one of 225, Fig. 3) to the AC power source (comprising 225a, Fig. 2)( i.e. band cut filter preventing coupling of AC power applied to the heating units 225  and high frequency power 
Regarding claim 16, Lee in view of Yamazawa teaches all of the limitations of claims 1 and 4 as applied above and Lee further teaches wherein the first filter (comprising a central one of filters 225c, Fig. 3; Fig. 4 shows the details of filter 225c) comprises the first capacitor and a first inductor, wherein the first capacitor has a first end connected to ground and a second end connected to the AC power source, and wherein the first inductor has a first end connected to the second end of the first capacitor, and a second end connected to the first heater. See annotated Fig. 4 of Lee below. Examiner notes that the circuit structure taught in Fig. 4 of Lee is substantially similar to that of Fig. 5 of the instant application. More specifically, in Fig. 4, it is understood that the node adjacent to the arrow indicating direction of AC flow is corresponding to the location of the AC power source (225a, Fig. 1 and 2) for the heater. Additionally, the node adjacent to the arrow indicating direction of RF flow is indicating the location of the heater (heating unit 225, Fig. 2 and 3) embedded in the dielectric (220, Fig. 2 and 3) of the electrostatic chuck. One of ordinary skill in the art understands that RF is applied to the lower electrode (230, Fig. 2 and 3) in Lee and part of the RF can be leaked through the heater/heating unit power lines (as substantiated by teachings of Yamazawa paragraph [0050]-[0052])

    PNG
    media_image1.png
    509
    856
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 02 Dec 2021 have been fully considered but they are not persuasive as further discussed hereunder.
Applicant argues (remarks page 8-9) regarding claim 1 that the control of capacitance of the first and second capacitors is not an intended use of the claimed apparatus, but is a required feature. Further, Sakao fails to disclose, teach or suggest the features of "wherein the electrostatic chuck includes ... a controller that controls the etch rate for each zone by adjusting a capacitance of the first capacitor and a capacitance of the second capacitor, wherein when the first zone of the substrate has an etch rate higher than that of the second zone of the substrate, the controller increases the capacitance of the first capacitor or decreases the capacitance of the second capacitor ... and when the second zone of the substrate has an etch rate higher than that of the first zone of the substrate, the controller decreases the capacitance of the first capacitor or increases the capacitance of the second capacitor," as recited in claim 1. Sakao does not provide 
Examiner responds that "algorithm" is not commensurate with the claims. Furthermore, rejection to independent claim 1 has been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Yamazawa and additionally unpatentable over Lee in view of Yamazawa as discussed in detail in claims rejections above. Sakao is no longer cited in the current rejections, therefore applicant’s arguments are moot.
In light of the above, independent claim 1, 7, 11 are rejected.
Additionally new claim 16 is also rejected as explained in detail in claims rejection above.
Further, depending claims 3, 4, 9, 12, 15 are also rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamazawa et al. (US 2009/0133839 A1) teaches a plasma processing apparatus (Fig. 1) including an electrostatic chuck (38, Fig. 2) having a heater (heating element 40 including 40 (IN) and 40 (OUT), Fig. 2),  and a filter (filter unit 54 (IN) and filter 54 (OUT), Fig. 2) including a capacitor (comprising 110(1) or 110(2), Fig. 2) and an inductor (comprising coil 108(1) or 108(2), Fig. 2), wherein the filter (54 (IN) and 54(OUT), Fig. 2) is located between an AC power source (58 (IN) and 58 (OUT), Fig. 2) and the heater (40, Fig. 2) (paragraph [0052], [0053], [0061]-[0067]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        /RAM N KACKAR/Primary Examiner, Art Unit 1716